Exhibit 21 Jefferies & Company, Inc. 520 Madison Avenue New York, NY 10022 February 15, 2011 To Dice Holdings, Inc. and the persons and entities listed on Annex A hereto: Reference is made to the lock-up agreements dated December 3, 2010 (the “Lock-up Agreements”) of the persons or entities listed on Annex A hereto (the “Dice Related Persons”) and the sale restrictions applicable to Dice Holdings, Inc. (the “Company”) pursuant to Section 5(k) of the Underwriting Agreement, dated December 9, 2010 (the “Company Sale Restrictions”). Terms used herein but not defined herein shall have the meaning set forth in the Lock-up Agreements. The undersigned hereby waives the provisions of the Lock-up Agreements and the Company Sale Restrictions to the extent necessary to permit the proposed public offer, issuance and sale of Securities currently contemplated to be led by Jefferies & Company, Inc. (including the purchase of shares of common stock from certain members of management and directors described in the prospectus supplement relating to the public offering). This waiver is limited to, and is only effective for, the public offering described here, and shall not obligate Jefferies & Company, Inc. to agree to any consents, waivers or releases in the future. This waiver letter shall be governed by, and construed in accordance with, the laws of the State of New York. Very truly yours, Jefferies & Company, Inc, By. /s/ Ashley Delp Name: Ashley Delp Title: Managing Director Accepted and agreed to on this 15th day of February 2011 Dice Holdings, Inc. By: /s/ Michael P. Durney Name: Michael P. Durney Title: Senior Vice President, Finance and Chief Financial Officer ANNEX A Directors and Officers of the Company John W. Barter John P.R. Benson Brian P. Campbell Michael P. Durney David Gordon Paul Melde Scot W. Melland Constance Melrose Thomas Silver William W. Wyman H. Raymond Bingham Peter R. Ezersky David C. Hodgson Selling Stockholders of the Company General Atlantic Partners 79, L.P. General Atlantic Partners 84, L.P. GAP Coinvestments CDA, L.P. GapStar, LLC GAP- W, Holdings, L.P. GAP Coinvestments III, LLC GAP Coinvestments IV, LLC GAPCO GmbH& Co., KG Quadrangle GP Investors II LP Quadrangle Capital Partners II LP Quadrangle Select Partners II LP Quadrangle Capital Partners II-A LP
